UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6729



MUHAMMAD WALIYULLAH KARIM ABDUL QADIR,

                                               Petitioner - Appellant,

          versus


THE SOUTH CAROLINA DEPARTMENT OF HIGHWAYS AND
PUBLIC   TRANSPORTATION;   RICHARD   ROLLINGS,
Jailor; CHARLES M. CONDON, Attorney General of
the State of South Carolina,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-00-733-3-19BC)


Submitted:   August 23, 2001                 Decided:   August 30, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Muhammad Waliyullah Karim Abdul Qadir, Appellant Pro Se. Donald
John Zelenka, Chief Deputy Attorney General, Columbia, South Caro-
lina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Muhammad Qadir appeals the district court’s order adopting the

magistrate judge’s recommendation that his petition for a writ of

habeas corpus under 28 U.S.C.A. § 2254 (West Supp. 2000) be

dismissed.     However, Qadir’s notice of appeal of the district

court’s February 20, 2001 order was not filed until April 20, 2001,

outside the thirty-day period contemplated by Fed. R. App. P.

4(a)(1).    Additionally, although Qadir filed a motion styled as a

motion for reconsideration on March 15, 2001, that motion was filed

after the March 9, 2001 deadline for filing a motion under Fed. R.

App. P. 59(e), which would have tolled the appeal period.   See Fed.

R. App. P. 4(a)(4); Panhorst v. United States, 241 F.3d 367, 370

(4th Cir. 2001).    Accordingly, we dismiss Qadir’s appeal as to the

district court’s order dismissing his § 2254 petition as untimely.

See id. at 369-70 (citing Browder v. Director, Dept of Corr., 434

U.S. 257, 264 (1978) for the proposition that observation of Rule

4’s requirements is both “mandatory and jurisdictional”).

     Although Qadir’s notice of appeal is timely as to the district

court’s order denying his motion for reconsideration under Fed. R.

Civ. P. Rule 60(b), the district court stated it conducted a review

of the magistrate judge’s report and recommendation and found it

proper.    In light of this, we find no error in the district court’s

denial of Qadir’s Rule 60(b) motion raising his failure to receive

a copy of that report and recommendation, as Qadir nevertheless


                                   2
received the review his filing of objections would have entitled

him to.

     Accordingly, we dismiss as untimely Qadir’s appeal with re-

spect to the denial of his § 2254 petition, and deny a certificate

of appealability and dismiss his appeal as to the denial of his

Rule 60(b) motion.   Additionally, we deny Qadir’s motion to strike

the magistrate judge’s report and recommendation from the record.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                 3